Citation Nr: 1026300	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for a back disorder.







ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, inter alia, denied the 
Veteran's claim for entitlement to service connection for a back 
disorder.  The case was subsequently transferred to the RO in 
Roanoke, Virginia.

The Veteran requested a hearing before a Veterans Law Judge at 
the RO (travel board hearing) in his October 2006 substantive 
appeal.  In January 2009, VA sent the Veteran a letter informing 
him of the date and time of his scheduled hearing.  Nonetheless, 
the Veteran failed to appear at his hearing.  The appellant has 
neither given good cause for his failure to appear, nor asked 
that the hearing be rescheduled; therefore, the hearing request 
is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

The case was last before the Board in April 2009, at which time 
the Board disposed of several issues and remanded the claims for 
service connection for a back disorder and residuals of a right 
leg fracture for additional development.  This case is now before 
the Board for further appellate consideration.

The Board notes that the RO granted entitlement to service 
connection for a large plantar spur with degenerative changes to 
navicular and talar bones (also claimed as residuals of a right 
leg fracture) in a May 2010 rating decision.  Consequently, that 
issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997).





FINDING OF FACT

The Veteran's back disorder is not shown by competent evidence to 
be related to his military service or to any incident therein.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated June 2005 and June 2009, provided to the Veteran 
before the December 2005 rating decision and the May 2010 
supplemental statement of the case, respectively, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed to 
establish his claims, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claims.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service-connection claim, including the degree of disability 
and the effective date of an award.  The Veteran was provided 
with such notice in June 2009, and with VCAA notice in June 2005 
and June 2009.  The RO subsequently readjudicated the claim in a 
supplemental statement of the case in May 2010.  Thus, the timing 
defect in the notice has been rectified.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  In 
addition, the Veteran has never alleged how a timing error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki v. 
Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in April 2009, 
inter alia, instructed the AOJ to send the Veteran notice 
compliant with Dingess, 19 Vet. App. 473 (2006); obtain certain 
medical records and associate them with the claims file; and 
provide a VA orthopedic examination to determine the nature, 
extent, and etiology of his back disorder.  The Board finds that 
the AOJ has complied with those instructions.  It provided the 
Veteran with notice compliant with applicable statutory 
requirements and with Dingess, 19 Vet. App. 473 (2006) in June 
2009.  Additionally, it obtained all available requested medical 
records.  Finally, it provided a VA orthopedic examination in 
September 2009.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records and VA 
treatment records have been obtained.

The Board need not obtain the Veteran's Social Security 
Administration (SSA) records in this case, because they are not 
potentially relevant to the claim.  The Veteran informed the VA 
examiner in September 2009 that SSA found him to be disabled due 
to his left heel fracture.  A left heel fracture is not a part of 
the Veteran's claim for a back disorder, and he has not alleged 
that his back disorder resulted from his left heel fracture.  VA 
is not required to obtain disability records from SSA if VA 
determines, without review of the actual records, that there is 
no reasonable possibility that such records are relevant to the 
Veteran's claim for VA disability compensation.  Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); 38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  The 
Veteran was provided with a VA orthopedic examination in 
September 2009.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis.)  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends in his April 2005 claim that he sustained 
back injuries in service in 1979 and 1982.  In a June 2008 
statement, the Veteran asserted that he "banged" his back "all 
the time" as a tank commander.

The Veteran's service treatment records show that he received 
back treatment during service.  No evidence of a back disorder 
prior to entry to service is of record.  In October 1986, the 
Veteran reported hurting his back while powerlifting weights; a 
clinician found that he had pain on extension, lateral bending 
and rotation, and that he had a back strain.  In January 1988, 
the Veteran complained of pain in his upper back for five days, 
due to weightlifting, and was diagnosed with a sprained muscle.  
In January 1990, the Veteran reported having severe right flank 
and back pain associated with persistent vomiting; the clinician 
noted that the Veteran's symptoms of back pain resolved over two 
weeks.

The Veteran's claims file shows no evidence of continuous post-
service treatment for a back disorder.

In September 2009, VA provided the Veteran with a compensation 
and pension (C&P) orthopedic examination.  The examiner reviewed 
the claims file, and listed the Veteran's back treatment in 
service in great detail.  The Veteran reported hurting his back 
while sitting on tires in Germany in 1978, after which he was 
given light duty for a short while before returning to full duty.  
The Veteran also reported that he had been a tank commander in 
service.  The Veteran reported having lumbar spine pain which 
radiates down his right leg to his right ankle.  He also reported 
having stiffness and weakness in his back since 1978.  He also 
reported experiencing numbness and weakness in his back, and 
having to stop after walking one quarter of a mile due to his 
back pain.  On examination, the Veteran had a tender lumbosacral 
spine at T11-L4.  His muscles were normal, and there was no 
muscle spasm, crepitus, laxity, deformity, or swelling.  Range of 
motion (ROM) tests showed some limitation of motion.  X-rays 
associated with the examination showed degenerative disc disease 
(DDD) at L5-S1, and significant degenerative joint disease (DJD) 
throughout the lumbar spine.  There were no compression 
fractures, and a spinal canal nerve stimulator was in place.  The 
examiner diagnosed the Veteran with DDD and DJD of the 
lumbosacral spine, with a nerve stimulator in place.  The VA 
examiner opined: "It is evident that the Veteran had minor back 
injuries while he was on active duty with no indications of any 
fractures of his back.  There is also no evidence of any back 
injury noted on our x-rays today and there is no evidence of 
continuity of care required for his lumbosacral spine.  Thus, it 
is more likely than not that his lumbosacral spine back problems 
that are presently noted are not due to or caused by or 
aggravated by his time on active duty."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

The Veteran is competent to observe that he has experienced 
stiffness, weakness, and pain in his back since his separation 
from service in May 1992.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

However, the Board finds that the credibility of the Veteran's 
statements attributing his back disorder to his time in service 
is outweighed by the evidence of record to the contrary.  While 
the Veteran had temporary back symptoms in service, there is no 
diagnosis of a chronic condition during service, and an in-
service clinician noted that the Veteran reported that his back 
symptoms had resolved in January 1990.  Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (holding that contemporaneous evidence has 
greater probative value than subsequently reported history).  The 
Veteran's statement that his back symptoms had resolved by 
January 1990 is especially probative because it was made to a 
treating clinician.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(ascribing heightened credibility to statements made to 
clinicians for the purpose of treatment because the declarant has 
a strong motive to tell the truth in order to receive proper 
medical care).  Because the most probative evidence of record 
shows that the Veteran's in-service back injuries had resolved 
prior to his separation from service, the Board finds that the 
Veteran's opinion linking his current back disorder to service 
lacks credibility.

The Board also ascribes greater probative weight to the September 
2009 VA examiner's opinion that the Veteran's current back 
disorder is not attributable to service than to the Veteran's lay 
opinion that his current back disorder is attributable to 
service, because the VA examiner's opinion is based on greater 
medical knowledge and experience.  Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).

The evidence does not show continuity of symptomatology from the 
date of the Veteran's discharge to the present.  Indeed, as 
discussed above, the Veteran's back injuries were found to be 
resolved by January 1990.  Moreover, as the VA examiner noted in 
his report, the Veteran's claims file does not indicate 
continuity of care from his separation from service to the 
present.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's back disorder; it follows that the 
benefit of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for a back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


